


Exhibit 10.59


AMENDMENT NO. 3
TO
2009 RESTATEMENT OF ENERGIZER HOLDINGS, INC. DEFERRED COMPENSATION PLAN


WHEREAS, Energizer Holdings, Inc. (“Company”) adopted the Energizer Holdings,
Inc. Deferred Compensation Plan (“Grandfathered Plan”) effective as of April 1,
2000; and


WHEREAS, in connection with complying with Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”), and effective as of January 1, 2009, the
Company amended and restated the Plan to provide for, inter alia, administration
of the portion of each Participant's Account earned or vested on or after
January 1, 2005 (“Non-Grandfathered Account”) in accordance with the 2009
Restatement of the Energizer Holdings, Inc. Deferred Compensation Plan (“Plan”);
and


WHEREAS, the Energizer Plans Administrative Committee (“EPAC”) has been
delegated authority to amend the Plan document; and


WHEREAS, EPAC desires to amend the Plan to provide, in accordance with the
November 1, 2010 decision of the Energizer Holdings, Inc. Board of Directors,
for the elimination of Matching Contributions with respect to Director Fee
Deferrals effective January 1, 2011;


NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2011 as
follows:


I.


A new paragraph is added to the end of Section 4.4 that reads as follows:


“Effective January 1, 2011, the Company will no longer make Matching
Contributions with respect to a Participant's Director Fee Deferrals.”




WITNESS WHEREOF, EPAC has caused this Amendment No. 3 to the Plan to be executed
on behalf of the Company by a duly authorized member of EPAC this 7th day of
November, 2011.


 
 
ENERGIZER HOLDINGS, INC.
 
 
 
 
 
 
 
 
By:
  /s/ Peter J. Conrad
 
 
 
 
 
 
 
 
 
Peter J. Conrad
 
 
 
 
 
 
 
 
 
Vice President Human Resources
 
 
 
 
 
 
 
 
 
 
 
 


 
 
 





                    
                    






